Citation Nr: 1726617	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) rated as 10 percent effective December 23, 2001, and rated as 30 percent from August 31, 2010.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to January 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center that granted service connection for PTSD, and assigned an initial 10 percent disability rating, effective December 23, 2001.  In an October 2012 rating decision, the RO increased the rating to 30 percent, effective August 31, 2010. 

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in April 2017, but failed to appear.  A request for postponement was not received; thus, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.702  (d) (2016).

The issue of entitlement to a TDIU has been raised by the evidence of record, to include as part and parcel of the initial increased rating claim.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to August 31, 2010, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2. Since August 31, 2010, the Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSIONS OF LAW

1. For the period prior to August 31, 2010, the criteria for an increased initial rating of 70 percent for PTSD were met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. Since August 31, 2010, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Initial Rating for PTSD

The Veteran contends that his service-connected PTSD warrants an initial disability rating higher than the 10 and 30 percent staged ratings currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.      38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that the Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent. The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Beginning with the period prior to August 31, 2010, following a review of the record, the Board finds that the Veteran's PTSD symptoms most closely approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, entitling him to an initial disability rating of 70 percent.  

In this regard, the evidence of record includes an October 2004 VA medical record which documents that the Veteran reported that symptoms related to his PTSD included an exaggerated startle response, loss of interest, emotional numbness, difficulty sleeping, and difficulty concentrating.  The examiner noted that the Veteran reported that he was separated from his wife, his kids did not want anything to do with him, his last employment was 20 years ago, and he was homeless.  The examiner assigned a GAF score of 40.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

The evidence of record also includes an April 2005 VA medical record which documents that the Veteran reported that symptoms related to his PTSD included intrusive thoughts, nightmares, memory problems, diminished interest and participation in significant activities, sleep disturbance, increased arousal, difficulty concentrating, and exaggerated startle response.  The examiner noted that the Veteran reported he was separated from his wife.  The examiner assigned a GAF score of 45.  A GAF score of 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

The Board notes that during this period, the Veteran consistently stated that the aforementioned problems were ongoing.  In a VA Form 9 dated in April 2005, the Veteran stated that he had not been able to hold a job since returning from service, and that he had spent most of his 32 years of marriage separated from his wife.  As such, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that prior to August 31, 2010 the disability due to the Veteran's PTSD has approximated the schedular criteria for an initial increased disability rating of 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio, 713 F.3d at 117 (Fed. Cir. 2013).

Turning to the period since August 31, 2010, following a review of the record, the Board finds that the Veteran's PTSD symptoms mostly closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, entitling him to an initial disability rating of no more than 30 percent.

In this regard, the evidence of record includes an August 2010 VA examination report which documents that the Veteran reported that symptoms related to his PTSD included memory problems, depression, nightmares, sleep impairment, and hypervigilance.  The examiner noted that the Veteran was unemployed.  However, the examiner also noted that the Veteran reported that his relationship with his wife had improved, his relationship with his daughter was good, his activities and leisure pursuits included fishing, watching sports on TV, attending church with his wife, and gardening/landscaping, his orientation to person, place, date, situation and time was intact, and his ability to maintain minimal personal hygiene was intact.  The examiner assigned a GAF score of 70.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  The examiner opined that the best description of the Veteran's psychiatric impairment was: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The evidence of record also includes an August 2014 VA examination report which documents that the Veteran reported that symptoms related to his PTSD included anxiety and chronic sleep impairment.  The examiner noted that the Veteran was working part-time, got along well with the other men on the job, recreates and socializes with his wife and family, is able to go to malls, movies, and restaurants without incident, enjoys barbeques and spending time with his grandchildren, denied having a temper or being difficult to get along with, and denied being depressed.  The examiner opined that the best description of the Veteran's psychiatric impairment was: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that since August 31, 2010, the Veteran's PTSD has approximated the schedular criteria for a disability rating of no more than 30 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).


ORDER

An increased initial rating of 70 percent for PTSD is granted, for the period prior to August 31, 2010.

An initial rating in excess of 30 percent from August 31, 2010 for PTSD is denied. 


REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue of entitlement to a TDIU.

Total disability ratings for compensation may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

If there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability, a number of disabilities resulting from a common etiology or a single accident will be considered as one disability. Id.

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion; factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran met the schedular requirements for a TDIU for the period from December 23, 2001 to August 31, 2010.  During this period, the Veteran had one disability rated as 60 percent or more, as required under 38 C.F.R. § 4.16 (a).  

The evidence of record includes an August 2010 VA examination report in which the examiner noted that the Veteran was not reporting any impairment in his occupational functioning related to PTSD.  However, in a VA Form 9 dated August 2004, the Veteran states that his PTSD prevented him from maintaining or obtaining employment.  Therefore, the Board finds that the VA must obtain an opinion concerning whether the Veteran's service-connected PTSD prevented him from securing, or following a substantially gainful occupation.

Turning to the period since August 31, 2010, as the Veteran did not have one disability ratable of 60 percent or more or a combined rating of 70 percent for that period, he does not meet the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities are to be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the TDIU threshold percentage standards.  Id.  

Accordingly, the Veteran's claim is referred to the Director, Compensation Service, for initial consideration of whether a TDIU is warranted for the period from August 31, 2010 on an extra-schedular basis.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Send the appropriate Veterans Claims Assistance Act (VCAA) notice advising the Veteran and his representative of the requirements for substantiating a TDIU and ask the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to provide relevant information concerning his work and educational history.  

3. Notify the Veteran that he may submit statements from himself and others who have first-hand knowledge as to the impact that his service-connected PTSD has had on his ability to work.

4. Schedule the Veteran for a VA examination, if necessary, to assess whether his service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment in light of his work history and level of education.  The claims file should be made available to the examiner and review of the file should be noted in the full requested report.  The physician's opinion should include an evaluation of the limitations and restrictions imposed by the Veteran's service-connected PTSD on such routine work activities as interacting with coworkers.

5. Refer the issue of entitlement to a TDIU from August 31, 2010 to the Director, Compensation Service, for extra-schedular consideration.

6. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


